internal_revenue_service number release date index number ------------------ --------------------------------------------- ----------------------- ------------------------------ in re -------------------------------- ------------------------- department of the treasury washington dc person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc ita br05 - plr-132147-08 date date legend a ----------------------------- taxpayer ssn ------------------ b c defendants ----------------------- manager company d ---------------------------------------- and ----------------------- employer state m ------------------- dates ----------------------- incident x ------------------------ ------------------- ------------------------- --------------------- ---------------------------- ------------ amounts dollar_figuren ------------------ dollar_figureo ------------------ dollar_figurep ------------------ dollar_figureq ----------------- dollar_figurer ----------------- dollar_figures ----------------- dollar_figuret ----------------- dollar_figureu ----------------- dear ------------- this is in response to your authorized representatives’ letters and submissions of date and other correspondence and submissions in which they requested on plr-132147-08 your behalf private letter rulings regarding the proper federal_income_tax treatment of proceeds received in the settlement of certain litigation as more fully discussed below we are pleased to address your concerns facts the information submitted indicates that a sometimes referred to herein as plaintiff or the taxpayer was formerly employed as a highway construction worker in the course of his employment on date a was struck by a drunk driver b and left a quadriplegic incident x b was the manager of a tavern c on the morning of date b had served himself an indeterminate number of drinks while on duty at c a pursued personal injury tort claims against both defendants b and c as a result of his claims a received a jury verdict on date of approximately dollar_figurep consisting of approximately dollar_figureq in compensatory_damages for personal physical injuries past and present medical_expenses pain and suffering and lost earnings and approximately dollar_figurer in punitive_damages after certain post-trial motions on date the jury verdict was reduced to approximately dollar_figures consisting of dollar_figuret in compensatory payments and dollar_figureu in punitive_damages defendants appealed the verdict to the state m supreme court on date prior to the judgment award c’s insurer company d had rejected an opportunity to settle the plaintiff’s claim for dollar_figuren a’s policy limit under state m law the policy holder has a cause of action against an insurance_company if the insurance_company acting in bad faith fails to settle a claim c believed it had such a cause of action against company d as part of an agreement to stay execution of a’s judgment and while defendant’s appeal was pending c assigned its rights to pursue the bad faith claim it believed it held against company d to a the plaintiff pursuant to an assignment and cooperation agreement assignment agreement of date the assignment agreement provided generally for the assignment of all of b and c’s claims against company d relating to the bad faith defense claims to a for the stay of execution of the personal injury judgment against the assets of b and c by a and for the cooperation of b and c with a in the pursuit of the litigation against company d the assignment agreement provided that within 30-days of the termination of the litigation against company d whether by final judgment or settlement the judgment against b and c relating to all of a’s personal injury claims would be marked satisfied a also entered into a contingency fee agreement with his attorneys to prosecute the bad faith action against company d a matter not at issue herein on date company d and a settled the assigned bad-faith action settlement agreement with company d agreeing to make a dollar_figureo payment to a and his attorneys which payment was made on date the settlement agreement provided that upon plr-132147-08 receipt of payment a would cause the bad faith insurance litigation to be dismissed with prejudice and cause the personal injury judgment against b and c to be marked satisfied law analysis sec_61 of the internal_revenue_code code provides that except as otherwise provided in subtitle a relating to income taxes gross_income means all income from whatever source derived the concept of gross_income encompasses accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 1955_1_cb_207 damage awards and insurance proceeds generally fall within the broad purview of gross_income sec_104 of the code provides certain exceptions to the generally inclusive rule_of sec_61 providing an exclusion_from_gross_income for certain amounts received as compensation_for personal injuries or sickness sec_104 provides an exclusion_from_gross_income for the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sum or as periodic_payments on account of personal physical injuries or physical sickness sec_1_104-1 of the income_tax regulations defines the term damages received whether by suit or agreement as an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort-type rights or through a settlement agreement entered into in lieu of such prosecution in the instant circumstances we conclude that those amounts dollar_figureo received by plaintiff a as a result of the assignment and settlement agreements are properly includable in a’s gross_income in the year of their receipt date for federal_income_tax purposes subject_to any exclusions available to a in general the character of amounts received as proceeds from a lawsuit or a settlement depends upon the nature of the claims and the actual basis for the recovery under the origin of the claim doctrine it is a well-settled rule that the classification of amounts received in settlement of litigation is to be determined by the nature and basis of the action settled and that amounts received in compromise of a claim must be considered as having the same nature as the rights compromised emphasis added 72_f3d_938 1st cir the critical inquiry is in lieu of what were the damages awarded see 144_f2d_110 1st cir cert_denied 323_us_779 in the instant case plaintiff a’s recovery against d had its origin in the settlement of a’s personal physical injury tort claims against b and c a sued d only as an plr-132147-08 assignee of c to collect on a’s judgment against b and c for damages awarded in a personal physical action but for his personal injury claim and his rights as an assignee a would be entitled to no recovery against d thus such amounts are includable in a’s gross_income for federal_income_tax purposes except to the extent they may be excluded under sec_104 of the code conclusions based upon the facts and representations presented and the above analysis of applicable law we conclude as follows to the extent plaintiff a receives proceeds under the assignment agreement of date and the final settlement agreement of date resulting from his settlement of personal physical injury and sickness claims arising from incident x including amounts in settlement of his claims for past and present medical_expenses future medical_expenses pain and suffering and lost earnings such amounts qualify for exclusion from a’s gross_income under sec_104 of the code and to the extent plaintiff a receives proceeds under said assignment and final settlement agreements resulting from his settlement of claims other than personal physical injury and sickness claims arising from incident x eg punitive or other damages such amounts are properly includable in a’s gross_income under sec_61 of the code in this letter_ruling we express no opinion as to the proper allocation of the settlement proceeds as between personal physical injury and sickness damages and amounts received for other reasons see section dollar_figure of revproc_2008_3 this letter_ruling is based on facts and representations provided by the taxpayer and its authorized representatives and is limited to the matters specifically addressed no opinion is expressed as to the tax treatment of the transactions considered herein under the provisions of any other sections of the code or regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from such transactions which are not specifically addressed herein including those relating to any party other than a the taxpayer herein because it could help resolve future federal tax issues a copy of this letter should be maintained with the taxpayer’s permanent records pursuant to a power_of_attorney on file with this office copies of this letter_ruling are being sent to the taxpayer’s authorized representatives plr-132147-08 this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent associate chief_counsel income_tax accounting s william a jackson by _________________________ william a jackson chief branch enclosures copy of this letter copy for sec_6110 purposes
